

Exhibit 10.1

THE SCOTTS COMPANY LLC
AMENDED AND RESTATED
EXECUTIVE INCENTIVE PLAN
(EFFECTIVE AS OF JANUARY 30, 2014)


TERMS AND CONDITIONS


1.
Objectives



1.1    Provide meaningful financial incentives consistent with and supportive of
corporate strategies and objectives.


1.2    Encourage team effort toward achievement of corporate financial and
strategic goals aligned with shareholders of The Scotts Miracle-Gro Company and
our customers.


1.3    Contribute toward a competitive compensation program for all
Participants.


2.
Definitions



2.1    “Administrator” means the Committee and, to the extent delegated by the
Committee in accordance with Section 3.2, any delegate of the Committee.


2.2    “Affiliate” means all trades or businesses, whether or not incorporated,
with which the Company would be considered a single employer under Code §§414(b)
and (c).


2.3    “Board” means the Board of Directors of The Scotts Miracle-Gro Company.


2.4    “Committee” means the Compensation and Organization Committee of the
Board.


2.5    “Company” means The Scotts Company LLC.


2.6    “Executive Officer” means an Executive Vice President or more senior
level officer of The Scotts Miracle-Gro Company.


2.7    “Participant” means an associate of the Company or an Affiliate who is
participating in the Plan for the applicable Plan Year.


2.8    “Performance Measure” means one or more of the Performance Measures
listed in Section 5.2.


2.9    “Plan” means The Scotts Company LLC Amended and Restated Executive
Incentive Plan as set forth herein, as it may be amended from time to time.


2.10    “Plan Year” means the fiscal year of the Company


3.
Administration



3.1    The Plan shall be administered by the Committee. The Committee shall have
complete authority to administer and interpret the Plan. The Committee shall
select the Performance Measures and the period during which performance will be
measured. The Committee shall prescribe any minimum, target and other
performance objectives and, subject to Section 5.4, the potential payout at each
level of performance and the actual incentive payment for each Participant. The
Committee’s determinations under the Plan (including, without limitation, the
determination of the individuals to receive awards under the Plan, the amount of
such awards and the terms and conditions of such awards) shall be final and need
not be uniform among all Participants. The express grant in the Plan of any
specific power or authority of the Committee shall not be construed as limiting
any power or authority of the Committee. The members of the Committee shall not
be liable for any act done in good faith with respect to the Plan.



1

--------------------------------------------------------------------------------

        

3.2    The Committee, in its discretion, may delegate to one or more of the
Chief Executive Officer or the Executive Vice President, Global Human Resources
of The Scotts Miracle-Gro Company or any other Executive Officers, all or part
of the Committee’s authority and duties with respect to awards and the
participation of eligible associates who are not Executive Officers. The
Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate that
were consistent with the terms of the Plan and the Committee’s prior delegation.
References in the Plan to the “Administrator” mean the Committee or its
delegate; provided that the Committee cannot delegate its authority or duties
with respect to Executive Officers. References to the Committee refer only to
the Committee, i.e., that specific authority or responsibility is not delegable.


3.3    The Committee shall approve the Performance Measures for Executive
Officers within 90 days of the beginning of the performance period and before
25% of the performance period has passed. No incentive payment may be paid to an
Executive Officer unless the Committee certifies in writing that the Performance
Measure objectives for the Plan Year have been achieved.


4.
Participation



4.1    Each Executive Officer is eligible to participate in the Plan. Managers
and more senior level associates of the Company and all Affiliates who are not
Executive Officers are eligible to participate in the Plan if their
participation is approved by the Administrator.


4.2    Except as otherwise determined by the Administrator, Participants must be
actively employed in an eligible job/position for at least 13 consecutive weeks
during the Plan Year.


4.3    Participant eligibility is based on active status during the Plan Year.
Periods of inactive status, such as short-term disability and other leaves of
absence, will be reflected in the eligible earnings and payout calculation.


4.4    Except as otherwise determined by the Administrator, Participants must be
employed on the last day of the Plan Year to be eligible for an incentive
payment.


4.5    Except as otherwise determined by the Administrator, Participants whose
employment terminates during the Plan Year, except in cases of retirement, will
not be eligible for an incentive payment, prorated or otherwise.


4.6    Participants who retire during the Plan Year (as determined by the
Administrator will be eligible for a prorated incentive payment.


4.7    Associates who hold an eligible position on a part-time basis are
eligible to participate in the Plan. All other terms and conditions of the Plan
apply to such associates.


4.8    If a Participant moves to a different Plan-eligible position or otherwise
becomes eligible for a different target percentage during the Plan Year, the
Participant’s incentive payment will be prorated based on new metrics/target (if
applicable) if the move is for an eligible period of at least 13 weeks in the
Plan Year.


4.9    If a Participant moves to a position that is not Plan-eligible during the
Plan Year, the Participant will be eligible for a prorated incentive payment
(based on the Participant’s earnings during the Plan Year) provided other
eligibility requirements are met.


4.10    Participants shall not have any right with respect to any award until an
award shall, in fact, be paid to them.


4.11    The Plan confers no rights upon any associate to participate in the Plan
or remain in the employ of the Company or any Affiliate. Neither the adoption of
the Plan nor its operation shall in any way affect the right of the associate or
the Company or any Affiliate to terminate the employment relationship at any
time.


5.
Plan Design, Performance Measures, and Payouts



5.1    The Plan is designed to recognize and reward performance against
established financial targets. The terms of awards for each Plan Year will be
established by the Administrator and, among other things, may include:



2

--------------------------------------------------------------------------------

        

(a)
A corporate net income “funding trigger” below which no incentives will be paid
to any Participant;



(b)
Up to five standard Performance Measures that will be used to measure
performance during the Plan Year;



(c)
An earnings “multiplier” that will reinforce the importance of earnings by
modifying the performance results against all of the other goals; and



(d)
Provisions that weight the Performance Measures for each particular group or
unit to reflect the relative contribution that group or unit can make to those
results.



5.2    The Performance Measures that may be used to measure performance during
the period established by the Administrator shall be the following:


(a)
Net earnings or net income (before or after taxes);



(b)
Earnings per share (basic or diluted);



(c)
Net sales or revenue growth;



(d)
Net operating profit;



(e)
Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);



(f)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);



(g)
Earnings before or after taxes, interest, depreciation, and/or amortization;



(h)
Gross or operating margins;



(i)
Productivity ratios;



(j)
Share price (including, but not limited to, growth measures and total
shareholder return);



(k)
Expense targets;



(l)
Margins;



(m)
Operating efficiency;



(n)
Market share;



(o)
Customer satisfaction/service;



(p)
Product Fill Rate percent (% of orders filled on first delivery) or All-In Fill
Rate percent (% calculated dollar fill based on potential) times Inventory
Turns;



(q)
Working capital targets;



(r)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);



(s)
Developing new products and lines of revenue;



(t)
Reducing operating expenses;




3

--------------------------------------------------------------------------------

        

(u)
Developing new markets;



(v)
Meeting completion schedules;



(w)
Developing and managing relationships with regulatory and other governmental
agencies;



(x)
Managing cash;



(y)
Managing claims against the Company, including litigation; and



(z)
Identifying and completing strategic acquisitions.



Any Performance Measure(s) may be used to measure the performance of the Company
and/or an Affiliate as a whole or any business unit of the Company and/or an
Affiliate or any combination thereof, as the Administrator may deem appropriate,
or any of the above Performance Measures as compared to the performance of a
group of comparator companies, or published or special index that the
Administrator, in its sole discretion, deems appropriate.


5.3    Performance above and below target performance goals will be
incrementally calculated so Participants will receive a payout calculated on a
straight-line basis; provided, however, that the Administrator may determine, in
its sole discretion, that no payouts will be made for performance below target
performance goals. Notwithstanding the foregoing or any other provision in the
Plan to the contrary, the Administrator shall have the right, in its sole
discretion, to reduce the amount otherwise payable to a Participant based on the
Participant’s individual performance or any other factors that the Administrator
deems appropriate.


5.4    The maximum amount of compensation that could be paid to any Participant
in any Plan Year from this Plan is $6.0 million.


5.5    Unless a Participant has made a valid election under a deferred
compensation plan maintained by the Company or an Affiliate no later than the
date permitted under such plan, all awards under the Plan, including any
prorated amounts described in Section 4.6, will be paid by the 15th day of the
third month following the close of the applicable Plan Year.


6.
Employee Agreement and Forfeiture of Payment



6.1    Regardless of any other provision of this section and unless the
Committee specifies otherwise, in order to participate in the Plan, a
Participant must execute an Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement.


6.2    Furthermore, regardless of any other provision of this section and unless
the Committee specifies otherwise, a Participant who breaches any part of that
Employee Confidentiality, Noncompetition, Nonsolicitation Agreement will forfeit
any future payment under the Plan and will also return to the Company or any
Affiliate any monies paid out to the Participant under this Plan within the
three years prior to said breach. Any monies paid out to a Participant under
this Plan also must be returned to the Company or any Affiliate if repayment is
required under any recoupment or “clawback” policy adopted by the Company or an
Affiliate.


6.3    By participating in this Plan, a Participant hereby consents to a
deduction from any amount the Company or any Affiliate may owe the Participant
(including amounts owed to the Participant as salary, wages or other
compensation, fringe benefits, or vacation pay as well as any other amounts owed
to the Participant by the Company or any Affiliate), to the extent of any
amounts owed by the Participant to the Company or any Affiliate for any reason,
including under this Section 6, whether or not it elects to make any set-off in
whole or in part. If the Company or any Affiliate does not recover the full
amount the Participant owes it by means of set-off, calculated as set forth
above in Section 6.2, the Participant agrees to pay immediately the unpaid
balance to the Company, Affiliate or Subsidiary, as applicable.



4

--------------------------------------------------------------------------------

        

7.
Amendment and Termination



The Board reserves to itself the right to suspend the Plan, to terminate the
Plan, and, to the extent allowed without shareholder approval, to amend the
Plan.


8.
Code Section 409A



It is intended that this Plan comply with the short-term deferral exemption
under Treasury Regulation §1.409A-1(a)(4), and this Plan will be interpreted,
administered and operated in good faith accordingly. Nothing herein shall be
construed as an entitlement to or guarantee of any particular tax treatment to a
Participant.



5